Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County (Condon, J.), imposed August 22, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Under the circumstances of this case, including the defendant’s “ ‘age, experience and background’ ” (People v Bradshaw, 18 NY3d 257, 264 [2011] [emphasis omitted], quoting People v Seaberg, 74 NY2d 1, 11 [1989]), the defendant validly waived his right to appeal (see People v Lopez, 6 NY3d 248, 254-255 [2006]; People v Panlall, 4 AD3d 540, 541 [2004]; cf. People v Bradshaw, 18 NY3d 257 [2011]). The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d at 264-267; People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d at 255). Mastro, J.P., Skelos, Roman and Cohen, JJ., concur.